DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election without traverse of Group I, Claims 17-28 in the reply filed on 05/6/2022 is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishiguro et al. (US Pub. No. 2009/0120161A1).

Regarding claim 17, Ishiguto teaches a method for operating a sensor for detecting at least a portion of a measured-gas component having bound oxygen in a measured gas, in an exhaust gas of an internal combustion engine (a gas sensor control device 1 for detecting NOx concentration having bound oxygen in an exhaust or combustion gas of a combustor, an internal-combustion engine  [paras. 0001, 0004, 0035]). the sensor including a sensor element (an NOx sensor element 10 shown in Fig.2 [para. 0036 ]) having: 
	(i) a first pump cell that has an external pump electrode and an internal pump electrode and adjoins a first cavity that is in communication with the measured gas (a first pump cell 11 that has an external pump electrode 11b and an internal pump electrode 11c and adjoins a first cavity 16 that is in communication with the measured gas (GM) [paras. 0040,0044].), 
	(ii) a reference cell that has a Nernst electrode and a reference electrode and adjoins a reference gas space ( a reference cell 12 that has a Nernst electrode 12b and a reference electrode 12c and adjoins a reference gas space 17 [paras. 0046 and 0047]), and 
	(iii) a second pump cell that has a pump electrode and a counter-electrode and adjoins a second cavity (a second pump cell 13 that has a pump electrode 13b and a counter-electrode 13c and adjoins a second cavity 18 [para. 0048]), the sensor further including an electronic control device connected to the sensor element (the sensor further including an electronic control device 1 connected to the sensor element 10 [para. 0075]), the electronic control device having at least a first separate terminal for the first pump cell and a second separate terminal for the second pump cell, the first pump cell being connected to the electronic control device using an electrically conductive connection to the first separate terminal, the second pump cell being connected to the electronic control device using an electrically conductive connection to the second separate terminal (the electronic control device having at least a first separate terminal for the first pump cell (a first sensor terminal 19a and a fourth sensor terminal 19d shown in Fig.3 [para. 0045]) and a second separate terminal for the second pump cell (a third sensor terminal 19c shown in Fig.3 [para. 0048]), the first pump cell being connected to the electronic control device using an electrically conductive connection to the first separate terminal (a first wiring 39a and a fourth wiring 39d shown in Fig.3 [para. 0054]), the second pump cell being connected to the electronic control device using an electrically conductive connection to the second separate terminal (the third wiring 39c in Fig.3 [para.0054]), a measuring resistor being provided in the electrically conductive connection that connects the second pump cell to the second separate terminal (a measuring resistor being provided in the electrically conductive connection that connects the second pump cell to the second separate terminal (resistor R77 in Fig.4 [para. 0069]), the method comprising:
carrying out a current excitation and/or voltage excitation of the second pump cell using the control device to generate a measured signal at the measuring resistor (a constant “excitation” voltage V2 is applied across the electrodes of the second pumping cell 13 as inter-terminal voltage Vp [para. 0052]. The Ip2 detection circuit 28 includes a resistor R77 connected to an output terminal of the buffer OA3 together with the second control circuit CC2 [para. 0069]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro, as applied to claim 17 above, and further in view of Yoshida et al. (US Pub. No. 2014/0238853 A1).

Regarding claims 18-19, Ishiguto teaches the method as recited in claim 17. Ishiguto teaches wherein for the carrying out, a predetermined electrical voltage is applied to the second pump cell, the voltage excitation of the second pump cell being carried out (a constant voltage V2 is applied across the electrodes of the second pumping cell 13 as inter-terminal voltage Vp [para. 0052]). 
However, Ishiguto does not teach wherein the voltage excitation encompassing a modification of the predetermined electrical voltage for a predetermined time, of claim 18, and the predetermined electrical voltage is raised for the predetermined time, of claim 19.
Yoshida teaches a gas sensor control apparatus for controlling a gas sensor element (Abstract), which has similar structure to those of Ishiguto and this application. Yoshida further teaches wherein the predetermined electrical voltage Vp2 is raised from Vp2a (=450 mV) to Vp2b (=490 mV) for a predetermined time, as shown by the long and short alternate dash line in Fig.2. A transient response of the second pump current Ip2 is measured for detection of the deterioration state of the NOx sensor element 10  [paras. 0079-0080]. 
Ishiguto and Yoshida are considered analogous art to the claimed invention because they are in the same field of gas sensor with similar structures of the sensor element for measuring NOx concentration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage excitation of Ishiguto by raising the electrical voltage from one value to another one, as taught by Yoshida. Doing so, the deterioration state of the NOx sensor element can be determined from the transient response of the second pump current ([para. 0080] in Yoshida). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro and Yoshida, as applied to claim 18 above, and further in view of Murata (US Pub. No. 2015/0083588 A1).

Regarding claim 20, Ishiguro in view of Yoshida teach the method as recited in claim 18. Both Ishiguro and Yoshida do not teach wherein the electrically conductive connection that connects the second pump cell to the second separate terminal is identified as intact when the measured signal has a value not equal to zero for the predetermined time, and is identified as defective when the measured signal has a value of zero for the predetermined time.
Murata teaches a gas concentration detector including a gas sensor and an abnormality detecting section. The abnormality detecting section is configured to apply an AC voltage to a specific one of the electrodes and concurrently measure currents flowing respectively between the specific electrode and each of the other electrodes through the solid electrolyte body, and determine that at least one of wires respectively connected to the corresponding electrodes is broken if at least one of the measured currents is smaller than a predetermined value (Abstract). Murata further teaches if there is no wire breakage, an AC current flows to the cell when the AC voltage is applied to the cell, while on the other hand, if there is wire breakage, no AC current flows to the cell even when the AC voltage is applied to the cell [para. 0008 ].  When the AC voltage Vp is applied to the pump electrode 23p, the current measuring sections 30p, 30m and 30s detect the AC currents Ip, Im and Is respectively as shown in FIG. 8, and the abnormality detecting section 3 determines that none of the wires 24 is broken [para. 0054 ]. In contrast, Fig 10 shows the case where the sensor wire 24m is broken, and the corresponding current signal Im is zero  (i.e., no current flows through 24m) [para. 0056 ]. Therefore, Murata teaches wherein the electrically conductive connection that connects a pump cell to its terminals is identified as intact when the measured current signal has a value not equal to zero, and is identified as defective when the measured current signal has a value of zero.
Ishiguto, Yoshida and Murata are considered analogous art to the claimed invention because they are in the same field of gas sensor for measuring NOx concentration. Given the teachings of Murata on the abnormality detection of the electrically conductive connections based on the measured current responses to the applied AC voltage, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas sensor control device of modified Ishiguto by using the measured current signal to determine the electrically conductive connection that connects the second pump cell to the second separate terminal as intact when the measured current signal has a value not equal to zero for the predetermined time, and as defective when the measured current signal has a value of zero for the predetermined time, because it enables to determine whether there is a wire breakage in its gas sensor in a short time [para. 0021 in Murata] and ensures that concentration of the specific gas can be accurately measured [para. 0007 in Murata]. 

Claims 21-23, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro, as applied to claim 17 above, and further in view of Murata (US Pub. No. 2015/0083588 A1).

Regarding claim 21, Ishiguto teaches the method as recited in claim 17.  However, Ishiguto does not teach wherein, for the carrying out, a predetermined electrical voltage is applied to the second pump cell, the voltage excitation of the second pump cell being carried out, the predetermined electrical voltage being raised for a first predetermined time, and the predetermined electrical voltage being lowered for a second predetermined time, an integral of the applied electrical voltage having a value of zero for the first predetermined time and the second predetermined time.
Murata teaches a gas concentration detector including a gas sensor and an abnormality detecting section. The abnormality detecting section is configured to apply an AC voltage to a specific one of the electrodes and concurrently measure currents flowing respectively between the specific electrode and each of the other electrodes through the solid electrolyte body, and determine that at least one of wires respectively connected to the corresponding electrodes is broken if at least one of the measured currents is smaller than a predetermined value (Abstract). AC voltage has the following inherent features: the electrical voltage is raised for a first half period; is lowered for a second half period;  an integral of the applied electrical voltage having a value of zero for the whole period. 
Ishiguto and Murata are considered analogous art to the claimed invention because they are in the same field of gas sensor for measuring NOx concentration. Given the teachings of Murata regarding to the abnormality detection of the electrically conductive connections based on the measured current responses to the applied AC voltage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas sensor control device of Ishiguto by using AC voltage applied to the second pump cell, which enables to determine presence or absence of wire breakage [para. 0008 in Murata]. 

Regarding claim 22, Ishiguto in view of Murata teach the method as recited in claim 21, wherein the electrically conductive connection that connects the second pump cell to the second separate terminal is identified as intact when the measured signal has a value not equal to zero for the first predetermined time and the second predetermined time, and is identified as defective when the measured signal has a value of zero for the first predetermined time and the second predetermined time (Ishiguto does not teach the limitations of this instant claim). 
However, Murata does teach wherein if there is no wire breakage, an AC current flows to the cell when the AC voltage is applied to the cell, while on the other hand, if there is wire breakage, no AC current flows to the cell even when the AC voltage is applied to the cell [para. 0008 ]. When the AC voltage Vp is applied to the pump electrode 23p, the current measuring sections 30p, 30m and 30s detect the AC currents Ip, Im and Is respectively as shown in FIG. 8, and the abnormality detecting section 3 determines that none of the wires 24 is broken [para. 0054 ]. In contrast, Fig 10 shows the case where the sensor wire 24m is broken, and the corresponding current signal Im is zero  (i.e., no current flows through 24m) [para. 0056 ]. Therefore, Murata teaches wherein the electrically conductive connection that connects a pump cell to its terminal is identified as intact when the measured current signal has a value not equal to zero for the predetermined time (see the case shown in Fig.8), and is identified as defective when the measured current signal has a value of zero for the predetermined time (see the case shown in Fig.10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas sensor control device of Ishiguto by using the measured current signal to identify the electrically conductive connection that connects the second pump cell to the second separate terminal as intact when the measured current signal has a value not equal to zero for the predetermined time, and as defective when the measured current signal has a value of zero for the predetermined time, because it enables to determine whether there is a wire breakage in its gas sensor in a short time [para. 0021 in Murata] and ensures that concentration of the specific gas can be accurately measured [para. 0007 in Murata]. 

Regarding claim 23, Ishiguto teaches the method as recited in claim 17.  However, Ishiguto does not teach the limitations of this instant claim. 
Murata teaches a gas concentration detector including a gas sensor and an abnormality detecting section. The abnormality detecting section is configured to apply an AC voltage to a specific one of the electrodes and concurrently measure currents flowing respectively between the specific electrode and each of the other electrodes through the solid electrolyte body, and determine that at least one of wires respectively connected to the corresponding electrodes is broken if at least one of the measured currents is smaller than a predetermined value (Abstract). Murata further teach wherein if there is no wire breakage, an AC current flows to the cell when the AC voltage is applied to the cell, and no AC current with a broken wire under applied AC voltage [para. 0008 ].  When the AC voltage Vp is applied to the pump electrode 23p, the current measuring section 30p, 30m, and 30s detect the AC currents Ip, Im, and Is respectively as shown in Fig.8 [para. 0054 ]. Therefore, Murata teaches AC electrical current is impressed into the cell. AC electrical current has the following inherent features: being raised for a half period; being lowered for a second half period; and the first predetermined time (i.e., the first half period) and the second predetermined time (i.e., the 2nd half period) being identical in length.
Ishiguto and Murata are considered analogous art to the claimed invention because they are in the same field of gas sensor for measuring NOx concentration. Given the teachings of Murata on the AC electrical current impressed into the pump cells when an AC voltage is applied, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas sensor control device of Ishiguto by using AC voltage applied to the second pump cell so that an AC electrical current is impressed into the second pump cell, which enables to determine presence or absence of wire breakage [para. 0008 in Murata]. 

Regarding claim 25, Ishiguto teaches the method as recited in claim 17.  However, Ishiguto does not teach wherein the voltage excitation applied to the second pump cell encompassing a periodic modification of the predetermined electrical voltage.
Murata teaches a gas concentration detector including a gas sensor and an abnormality detecting section. The abnormality detecting section is configured to apply an AC voltage to a specific one of the electrodes and concurrently measure currents flowing respectively between the specific electrode and each of the other electrodes through the solid electrolyte body, and determine that at least one of wires respectively connected to the corresponding electrodes is broken if at least one of the measured currents is smaller than a predetermined value (Abstract). Murata further teach wherein if there is no wire breakage, an AC current flows to the cell when the AC voltage is applied to the cell, and no AC current with a broken wire under applied AC voltage [para. 0008 ].  When the AC voltage Vp is applied to the pump electrode 23 p, the current measuring section 30p, 30m, and 30s detect the AC currents Ip, Im, and Is respectively as shown in Fig.8 [para. 0054 ]. Therefore, Murata teaches the use of an AC voltage as the voltage excitation applied to a pump cell. Note that AC voltage periodically reverses direction and changes its magnitude continuously with time.   
Ishiguto and Murata are considered analogous art to the claimed invention because they are in the same field of gas sensor for measuring NOx concentration. Given the teachings of Murata regarding to the use of an AC voltage applied to a pump cell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas sensor control device of Ishiguto by using AC voltage applied to the second pump cell, which enables to generate AC current for determining presence or absence of wire breakage [para. 0008 in Murata]. 

Regarding claims 26-27,  Ishiguto in view of Murata teach the method as recited in claim 25. Ishiguto teaches wherein the measured signal is filtered using a low-pass filter 25 [para.0078]. Murata also teaches wherein the AC voltage is filtered using a low-pass filter 36 [para.0063]. Murata further teaches a relationship between the frequency of the AC voltage Vp applied to the pump electrode 23p and the inter-electrode impedance, as shown in Fig.13 [para. 0068]. 
However, both Ishiguto and Murata do not teach wherein a period length is less than an electrochemical time constant of the second pump cell, of instant claim 26; wherein the predetermined electrical voltage being modified at a frequency that is greater than a bandwidth of the low-pass filter, of instant claim 27.
Since Murata teaches a relationship between the frequency of the AC voltage and the inter-electrode impedance, the precise period length or frequency of the AC voltage would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the period length claimed in claim 26 and the frequency claimed in claim 27 cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the period length or frequency of the AC voltage so that the AC current can be measured accurately, as taught by Murata [para. 0069], since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art [MPEP § 2144.05, II]. 

Regarding claim 28, Ishiguto in view of Murata teach the method as recited in claim 25. Ishiguto does not teach the recited limitations of this instant claim. 
However, Murata teaches the abnormality detection based on the generated AC electrical current when an AC voltage is applied to each of the cells through the wires. If there is no wire breakage, an AC current flows to the cell when the AC voltage is applied to the cell, while on the other hand, if there is wire breakage, no AC current flows to the cell even when the AC voltage is applied to the cell [para. 0008]. Fig.8 shows the AC current signals (i.e., Is, Im, and Ip) when an AC voltage Vp is applied for the case of no broken wires 24 [para. 0054], and the current signals exhibit a periodic change in response to the applied AC voltage. In contrast, Figs.9-12 show the cases that at least one of the wires 24p, 24m, 24s and 24b is broken, wherein waveforms of the AC currents exhibits no periodic change [paras. 0055-0059].
Given the teachings of Murata regarding to the use of the waveforms of the measured AC electrical current signal to determine abnormality of the electrical wires, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas sensor control device of Ishiguto by using the waveform of the AC electric current to identify the electrically conductive connection that connects the second pump cell to the second separate terminal as intact when the measured current signal exhibits a periodic change, and as defective when the measured current signal exhibits no periodic change, because this is simple in structure and capable of determining whether there is a wire breakage in its gas sensor in a short time [para. 0021 in Murata]. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro and Murata, as applied to claim 23 above, and further in view of Inoue et al. (US Pub. No. 2007/0273540 A1).

Regarding claim 24, Ishiguto in view of Murata teach the method as recited in claim 23. Combined Ishiguto and Murata do not teach wherein the electrically conductive connection that connects the second pump cell to the second separate terminal is identified as intact when an electrical voltage applied to the second pump cell falls below a threshold value for the first predetermined time and for the second predetermined time, and being identified as defective when an electrical voltage applied to the second pump cell exceeds a threshold value for the first predetermined time and for the second predetermined time.
Inoue teaches a gas sensor system including a gas sensor for measuring concentration of a specific gas component in measurement gas, wherein a failure identification device measures potentials of the electrical connections and identifies in which of the electrical connections the potential failure is occurring based on the measured potentials (Abstract). The structure of the sensor (Fig.1) is similar to those of Ishiguto and Murata. Inoue further teaches wherein the failure diagnosis is carried out by measuring a potential difference (voltage) between the cell electrodes with the passage of an electric current when the electrochemical cell is held in an active state [para. 0004]. The failure identification step is preferably performed by comparing each of the potentials of the electrical connections with upper and lower limit thresholds and deciding that the electrical connection higher in potential than the upper limit threshold is shorted to battery potential and that the electrical connection lower in potential than the lower limit threshold is shorted to ground potential [para. 0033 and claims 2 and 5]. 
Ishiguto, Murata and Inoue are considered analogous art to the claimed invention because they are in the same field of gas sensor for measuring NOx concentration. Given the teachings of Inoue regarding to the failure diagnosis of the electrical connections of a gas sensor system by comparing the potential of any one of the electrical connections with upper and lower limit threshold under a predetermined current, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas sensor control device of modified Ishiguto by identifying the electrically conductive connection that connects the second pump cell to the second separate terminal as intact when an electrical voltage applied to the second pump cell falls below a threshold value, and as defective when an electrical voltage applied to the second pump cell exceeds a threshold value (i.e., upper limit), which would provide a gas sensor system capable of performing a system failure diagnostic function assuredly without cost increase and cell deterioration/breakdown [para. 0006 in Inoue]. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Inoue et al. (US 2005/0288847A1) teaches an abnormality diagnosis method for a gas concentration measuring device. Aoki (US 2015/0013441A1) teaches a NOx sensor control device wherein an alternating voltage is applied between a pair of electrodes with various amplitude and frequency. Aoki (US 2016/0290961A1) teaches an abnormality diagnosis system of a gas sensor. Higuchi et al. (US 2016/0097737A1) teaches a gas sensor system including a gas sensor and a sensor control section including detection circuits for detecting the terminal potentials of first to third terminals. Daecke et al. (US 2017/0284959A1) teaches a method and a device for detecting at least a portion of the measuring gas component containing bound oxygen in a gas mixture. Kamiya et al. (US 2017/0342933A1) teaches an abnormality determination device determining abnormality of an air-fuel ratio sensor that detects an air-fuel ratio in an exhaust gas of an internal combustion engine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q./Examiner, Art Unit 1795                                                                                                                                                                                                        

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795